Case 1:18-cv-20921-CMA Document 113 Entered on FLSD Docket 04/22/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-20921-CIV-ALTONAGA/Goodman

  GOVERNMENT EMPLOYEES
  INSURANCE CO., et al.,

         Plaintiffs,
  v.

  DG ESTHETIC AND THERAPY
  CENTER, INC., et al.,

        Defendants.
  ______________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         The parties came before the Court on April 22, 2019 for calendar call and advised that

  they have amicably settled this matter. Accordingly, it is

         ORDERED AND ADJUDGED as follows:

         1. The above-styled action is administratively CLOSED without prejudice to the parties

  to file a stipulation for dismissal with the Court within sixty (60) days of the date of this Order.

         2. If the parties fail to complete the expected settlement, either party may request the

  Court to reopen the case.

         3. The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Miami, Florida, this 22nd day April, 2019.



                                                            _______________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
